Exhibit 10.12F

 

AMENDMENT NO. 2 TO

COMMITMENT LETTER

 

This AMENDMENT NO. 2 TO COMMITMENT LETTER (the “Amendment”) is made and entered
into as of November __, 2005 by and between Countrywide Warehouse Lending
(“Lender”) and Aames Capital Corporation, Aames Funding Corporation, Aames
Investment Corporation, and Aames Financial Corporation (jointly, the
“Borrower”). This Amendment amends that certain Commitment Letter by and between
Lender and Borrower dated as of March 25, 2005 (the “Commitment Letter”), which
supplements that certain Revolving Credit and Security Agreement by and between
Lender and Borrower dated as of July 1, 2003 (as may be amended from time to
time, the “Credit Agreement”).

 

R E C I T A L S

 

Lender and Borrower have previously entered into the Commitment Letter and
Credit Agreement pursuant to which Lender may, from time to time, provide
Borrower credit in the form of a warehouse line secured by residential mortgage
loans. Lender and Borrower hereby agree that the Commitment Letter shall be
amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1. Financial Covenants. Section (e). Lender and Borrower agree that effective as
of September 30, 2005 Financial Covenants Section (e) shall be deleted in its
entirety and replaced as follows:

 

  “(e) Net Income (as defined by GAAP): Positive when combining any two
consecutive quarters with measurement commencing on December 31, 2005.”

 

2. Waiver. Upon execution of the Amendment, Borrower and Lender agree that any
non-compliance or violation of the Adjusted Leverage Ratio (Financial Covenant
(b) of the Commitment Letter and the Maximum Ratio of Total Liabilities to
Tangible Net Worth (Financial Covenant (c) of the Commitment Letter) on or after
August 1, 2005 and up to the date of the Amendment are hereby waived.

 

3. No Other Amendments; Conflicts with Previous Amendments. Other than as
expressly modified and amended herein, the Commitment Letter shall remain in
full force and effect and nothing herein shall affect the rights and remedies of
Lender as provided under the Commitment Letter and Credit Agreement. To the
extent any amendments to the Commitment Letter contained herein conflict with
any previous amendments to the Commitment Letter, the amendments contained
herein shall control.

 

4. Capitalized Terms. Any capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Credit Agreement.

 

5. Facsimiles. Facsimile signatures shall be deemed valid and binding to the
same extent as the original.

 

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

 

COUNTRYWIDE WAREHOUSE LENDING      

AAMES CAPITAL CORPORATION

By:

         

By:

       

Signature

         

Signature

Name:

         

Name:

 

Jon D. Van Deuren

Title:

         

Title:

  Executive Vice President and Chief Financial Officer

 

(SIGNATURES CONTINUE ON PAGE 2)



--------------------------------------------------------------------------------

AAMES FUNDING CORPORATION

     

AAMES INVESTMENT CORPORATION

By:

         

By:

       

Signature

         

Signature

Name:

 

Jon D. Van Deuren

     

Name:

 

Jon D. Van Deuren

Title:

  Executive Vice President and Chief Financial Officer      

Title:

  Executive Vice President and Chief Financial Officer

AAMES FINANCIAL CORPORATION

       

By:

                   

Signature

           

Name:

 

Jon D. Van Deuren

           

Title:

  Executive Vice President and Chief Financial Officer            

 

PAGE 2